Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter A. Jackman, on February 24, 2022.
Amend claim 31, as shown below.
Cancel claim 34.

31. (Currently Amended) A child-resistant packaging having a single use container enclosed therein, wherein the single use container comprises an aqueous ophthalmic, sterile, preservative-free formulation comprising:
a) about 0.1 wt % oxymetazoline or a pharmaceutically acceptable salt thereof;
b) sodium chloride, potassium chloride, calcium chloride, and magnesium chloride;
c) about 0.5 wt % hypromellose;
d) sodium acetate and sodium citrate;
e) hydrochloric acid; and

wherein the formulation has a pH range from about 5.8 to about 6.8; 
wherein the container delivers about 0.035 mg of oxymetazoline or a pharmaceutically acceptable salt thereof per drop[[.]]; and 
wherein the formulation has a viscosity of about 15 cPs to about 35 cPs.

Claims 31-33, 35-42, 45, 46, 48-56, 59, and 61-66 are allowed.
	Claims 1-30, 34, 43, 44, 47, 57, 58, and 60 are canceled.

The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimers filed on January 26, 2022, were approved by the Office on January 27, 2022.  Further, the claims are allowed consistent with the allowed parent applications and/or issued patents.  The claims required 10 separate components at a viscosity of about 15 to 35 cPs.  
Claims 31-33, 35-42, 45, 46, 48-56, 59, and 61-66 are allowed.
	Claims 1-30, 34, 43, 44, 47, 57, 58, and 60 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628